10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-00115-RFB-EJY Document 58 Filed 08/13/19 Page 1 of 6

KRAVITZ, SCHNITZER & JOHNSON, CHTD.
Gary Schnitzer (Nevada Bar No. 395)
gschnitzer@ksjattorneys.com

8985 S. Eastern Avenue, Suite 200

Las Vegas, Nevada 89123

Direct Tel.: 702.222.4142

Facsimile: 702.362.2203

BLANK ROME LLP

Ana Tagvoryan (admitted pro hac vice)
atagvoryan@blankrome.com

Harrison Brown (admitted pro hac vice)
hbrown@blankrome.com

2029 Century Park East | 6th Floor

Los Angeles, CA 90067

Telephone: 424.239.3400
Facsimile: 424.239.3434

Attorneys for Defendant

TOMORROW ENERGY CORP. fka SPERIAN ENERGY CORP.

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

ANDREW PERRONG, individually and on behalf of
all others similarly situated,

Plaintiff,
VS.

SPERIAN ENERGY CORP., a Nevada corporation,
and ENERGY GROUP CONSULTANTS, INC,, a
Kansas Corporation,

Defendants.

 

Related Cross-Claims and Third-Party Claims

 

 

153423.00602/121631828v.1

Case No. 2:19-cv-00115-RFB-GWEF

TOMORROW ENERGY CORP FKA
SPERIAN ENERGY CORP’S REPLY IN
SUPPORT OF MOTION TO STRIKE
AFFIRMATIVES DEFENSES OF
ENERGY GROUP CONSULTANTS,
INC. AND ENERGY GROUP
CONSULTANTS, LLC

REPLY IN SUPPORT OF MOTION TO STRIKE AFFIRMATIVE DEFENSES OF THE EGC PARTIES

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-00115-RFB-EJY Document 58 Filed 08/13/19 Page 2 of 6

I. INTRODUCTION

The opposition of Cross-Defendant Energy Group Consultants, Inc. and Third-Party
Defendant Energy Group Consultants, LLC (collectively, the “EGC Parties”) to the motion by
Cross-Complainant and Third-Party Plaintiff Tomorrow Energy Corp fka Sperian Energy Corp.
(“Sperian’”) to strike affirmative defenses relies upon an overbroad interpretation of the “fair notice”
standard for evaluating affirmative defenses to permit the inclusion of defenses that have nothing to
do with the claims at issue. The “fair notice” standard does not permit such “redundant, immaterial,
[and] impertinent” matter and, thus, the EGC Parties’ Fifth, Seventh, Eighth, Ninth, Tenth, Twelfth,
Fourteenth, Sixteenth, and Seventeenth Affirmative Defenses! fail and should be stricken.
IL. ARGUMENT

Sperian’s claims against the EGC Parties relate entirely to a contractual dispute over the EGC
Parties’ obligations to defend and indemnify Sperian for conduct alleged by Plaintiff Andrew
Perrong (“Plaintiff’) in this case. (See generally Dkt. No. 26.) With that narrow context in mind,
most of the EGC Parties’ Affirmative Defenses are irrelevant, inapplicable, and at times repetitive,”
and thus should be stricken. The EGC Parties’ argument that Sperian will not be prejudiced by these
frivolous affirmative defenses is false—should they not be removed, Sperian will be required to
waste financial resources conducting discovery relating to these defenses, and the Court will
eventually be required to waste time in having to dispose of them.

A. Fifth Affirmative Defense

The Court should strike the EGC Parties’ Fifth Affirmative Defense that “Sperian is barred
from any recovery in this action by the equitable doctrines of laches and failure to do equity with
respect to the matters alleged in the Complaint.” The EGC Parties’ only support for this assertion is
their claim that they are not required to plead all elements of their defense, but that is not what

Sperian is challenging. The EGC Parties provide no support at all for the defense. As Sperian noted

 

' Sperian hereby withdraws its Motion to Strike as to the EGC Parties’ Sixth, Eleventh, Thirteenth,
and Fifteenth Affirmative Defenses.

2 As the EGC Parties concede, their Sixteenth Affirmative Defense is redundant and may be stricken.
(Dkt. No. 50, at p. 7 n.1.)

153423.00602/121631828v.1 1
REPLY IN SUPPORT OF MOTION TO STRIKE AFFIRMATIVE DEFENSES OF THE EGC PARTIES

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-00115-RFB-EJY Document 58 Filed 08/13/19 Page 3 of 6

in its motion, Sperian notified the EGC Parties of the EGC Parties’ defense and indemnity
obligations within three weeks of the lawsuit being filed, and formally brought claims against the
EGC Parties less than two months later. (See Dkt. No. 26.) A laches defense—i.e., that Sperian
unreasonably delayed bringing claims against the EGC Parties—is simply not plausible, and can be
determined just by looking at the docket in this matter.

B. Seventh Affirmative Defense

The Court should strike the EGC Parties’ Seventh Affirmative Defense that “Sperian’s
claims are barred because EGC’s conduct is not unlawful in that EGC complies with applicable
statutes and regulations.” The EGC Parties’ alleged compliance with applicable statutes and
regulations is irrelevant to Sperian’s contractual indemnity claims, and thus this defense cannot stand
as a matter of law.

C, Eighth Affirmative Defense

The Court should strike the EGC Parties’ Eighth Affirmative Defense that “Sperian’s claims
against EGC are barred because any harm allegedly suffered by Sperian was caused and/or
contributed to by third parties over whom EGC has no control with respect to the time, means,
method, or manner by which they conduct business or personal affairs.” The contract between
Sperian and the EGC Parties, which is quoted in the Motion, states the opposite: the EGC Parties are
responsible for the acts of third parties. (See Dkt. No. 26, 7 21.) The EGC Parties may pursue a
vicarious liability defense as to Plaintiffs claims, as is their right, but such a defense is irrelevant to
Sperian’s contractual indemnity claims as a matter of law.

D. Ninth Affirmative Defense

The Court should strike the EGC Parties’ Ninth Affirmative Defense that “Sperian seeks
consequential damages which do not flow reasonably or foreseeably from the alleged breaches and
are accordingly not recoverable.” As Sperian’s Prayer for Relief makes clear, Sperian does not
request unreasonable or unforeseeable consequential damages, but merely what Sperian is entitled to
pursuant to the contract between Sperian and the EGC Parties. (See Dkt No. 26, Prayer for Relief at

q{ 1-3.) The EGC Parties claim in their Opposition that Sperian seeks damages “outside the

153423.00602/121631828v.1 2
REPLY IN SUPPORT OF MOTION TO STRIKE AFFIRMATIVE DEFENSES OF THE EGC PARTIES

 
oO «eo ~~

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-00115-RFB-EJY Document 58 Filed 08/13/19 Page 4 of 6

indemnification provision’s scope,” but Sperian’s claims are limited to the contractual language, and
thus by definition cannot fall outside of the scope of the contract’s provisions. (See id.)

E. Tenth Affirmative Defense

The Court should strike the EGC Parties’ Tenth Affirmative Defense that “Sperian’s claims
are barred because EGC did not engage in willful and/or knowing misconduct.” None of Sperian’s
contractual indemnity claims depend on knowing or willful conduct, and thus this affirmative
defense is frivolous and should be stricken.

F. Twelfth Affirmative Defense

The Court should strike the EGC Parties’ Twelfth Affirmative Defense that “[a]t all times
relevant to Sperian’s allegations, EGC’s actions were taken in good faith, for legitimate purposes,
and for just cause, and at no time did EGC act wrongfully or with malice or reckless indifference
toward Sperian’s purported rights.” Whether the EGC Parties breached their contract with Sperian is
independent of the EGC Parties’ claimed good faith, and thus this affirmative defense should be
stricken.

G. Fourteenth Affirmative Defense

The Court should strike the EGC Parties’ Fourteenth Affirmative Defense that “Sperian is
barred from recovery in this action because it fraudulently induced EGC into accepting the contract
by withholding materials [sic] facts known to Sperian.” Affirmative defenses are not excluded from
Federal Rule of Civil Procedure 9(b)’s requirement that when “alleging fraud or mistake, a party
must state with particularity the circumstances constituting fraud or mistake.” See also Server Tech.,
Inc. vy. Am. Power Conversion Corp., No. 06-00698, 2011 WL 1743872, at *1 (D. Nev. May 6,
2011) (“Because the affirmative defense . . . sounds in fraud, the affirmative defense must be pled
with particularity under Rule 9(b) . . .”). Because the EGC Parties do not provide any particular
details—let alone the who, what, when, where, why, and how— the EGC Parties’ Fourteenth
Affirmative Defense fails.

H. Seventeenth Affirmative Defense

The Court should strike the EGC Parties’ Seventeenth Affirmative Defense that “Sperian has

failed to allege a legally sufficient basis, in fact or in law, upon which to predicate an award of

153423.00602/121631828v.] 3
REPLY IN SUPPORT OF MOTION TO STRIKE AFFIRMATIVE DEFENSES OF THE EGC PARTIES

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-00115-RFB-EJY Document 58 Filed 08/13/19 Page 5 of 6

punitive or exemplary damages or attorneys’ fees and costs and such damages are, accordingly, not
recoverable.” Sperian does not seek punitive or exemplary damages, and the contract between the
parties explicitly contemplates recovery of attorneys’ fees and costs. (Dkt. No. 26, § 21; Prayer for
Relief at §§ 1-3.) As such, the EGC Parties’ Seventeenth Affirmative Defense fails.
Il. CONCLUSION

For the foregoing reasons, Sperian respectfully requests that the Court strike the EGC
Parties’ Fifth, Seventh, Eighth, Ninth, Tenth, Twelfth, Fourteenth, Sixteenth, and Seventeenth

Affirmative Defenses Affirmative Defenses.

Dated: August 13, 2019
BLANK ROME LLP

By: /s/ Ana Tagvoryan
Ana Tagvoryan (admitted pro hac vice)
atagvoryan@blankrome.com
Harrison Brown (admitted pro hac vice)
hbrown@blankrome.com
2029 Century Park East | 6th Floor
Los Angeles, CA 90067
Telephone: 424.239.3400
Facsimile: 424.239.3434

KRAVITZ, SCHNITZER & JOHNSON, CHTD.

By: /s/ Gary Schnitzer

Gary Schnitzer (Nevada Bar No. 395)
gschnitzer@ksjattorneys.com

8985 S. Eastern Avenue, Suite 200
Las Vegas, Nevada 89123

Direct Tel.: 702.222.4142
Facsimile: 702.362.2203
Attorneys for Defendant
TOMORROW ENERGY CORP fka
SPERIAN ENERGY CORP

153423.00602/121631828v. 1 4
REPLY IN SUPPORT OF MOTION TO STRIKE AFFIRMATIVE DEFENSES OF THE EGC PARTIES

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-00115-RFB-EJY Document 58 Filed 08/13/19 Page 6 of 6

CERTIFICATE OF SERVICE

I hereby certify that on August 13, 2019, I served a true and correct copy of this document
upon all counsel of record by using the United States District Court, District of Nevada’s Case
Management/Electronic Case Filing System that will electronically mail notification to the following

counsel of record:

Craig B. Friedberg

Law Offices of Craig B. Friedberg
4760 South Pecos Road

Suite 103

Las Vegas, NV 89121

(702) 435-7968

(702) 946-0887 (fax)

Attorneys for Plaintiff

Blakeley E. Griffith

Snell & Wilmer L.L.P.

3883 Howard Hughes Parkway
Suite 1100

Las Vegas, NV 89169

(702) 784-5200

(702) 784-5252 (fax)

Attorneys for Third Party Defendant, Energy Group Consultants, Inc.

Anthony I. Paronich
Broderick & Paronich, PC
99 High St Ste 304
Boston, MA 02110

(508) 221-1510

anthony@paronichlaw.com
Pro Hac Vice Attorney for Plaintiff L-

An Employee of Kravitz, Schnitzer & Johnson, Chtd.

 

 

153423.00602/121631828v.1 5
REPLY IN SUPPORT OF MOTION TO STRIKE AFFIRMATIVE DEFENSES OF THE EGC PARTIES

 
